DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Official Notice
As the Applicant has not traversed any statements of common knowledge or well-known subject matter made in the previous office action, all of these statements have been taken as admitted prior art. (MPEP § 2144.03(C))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 2020/0089241) in view of Khasis (US 9,792,575), Slusar (US 9,578,952) and Onimaru (US 2017/0147989 A1).

As per claim 1, Kao discloses a system for determining a suggested route for a vehicle from a start location to a destination location, the system comprising: 

a vehicle configured to drive from the start location to the destination location based on the suggested vehicle route (Abstract “controlling operation of a vehicle includes determining vehicle origin and destination information, and identifying candidate routes for traversing from the origin to the destination” see also [0011] “to propel the motor vehicle from the vehicle origin to the vehicle destination across each of the candidate routes”);

a transceiver ([0009] “receiving, e.g., via the resident vehicle controller” and [0034] “it is desirable that a resident vehicle controller, such as CPU 36 of FIG. 1, execute V2X data exchanges”, also 14, Fig. 1, and [0029] “communication devices described [] may be configured to exchange data as part of a periodic broadcast in a V2V communication system or other vehicle-to-everything (V2X) communication system, e.g., Vehicle-to-Infrastructure (V2I), Vehicle-to-Pedestrian (V2P), and/or Vehicle-to Device (V2D).”) of the vehicle configured to receive, from one or more other vehicles, route condition along a plurality of candidate routes between the start location and the destination location, the route condition data being a number of vehicles or delay-causing events or delay-causing objects on the plurality of candidate routes ([0009] “receiving, e.g., via the resident vehicle controller from the map database or a cloud computing resource service that collects crowd-sourced vehicle dynamics data, road-level data--speed, turn angle, and/or gradient data--associated with each candidate route” also [0033] “This baseline ‘road-level’ information may include … traffic light locations, stop sign positions” also [0034] “then aggregating relevant road-level data and roadway traffic/disturbance data for each route” also [0042] “a disturbance event has significantly increased the estimated travel time or total vehicle energy consumption”, “travel time variations (e.g., collision, construction, etc.) on the current route”); 

an electronic control unit (ECU) (36, Fig. 1) of the vehicle connected to the transceiver and configured to: 

determine a baseline best route under baseline conditions of travel based on traffic data ([0011] “conduct, via a memory-stored map database, a geospatial query to identify a plurality of candidate routes for the motor vehicle to traverse from the vehicle origin to the vehicle destination; receive respective road-level data associated with each of the candidate routes, the road-level data including speed data and turn angle and/or gradient data” and [0033] “geospatial query of input/output block 105 identifies multiple routes corresponding to the vehicle's start and end positions. Method 100 may concomitantly access an OPENSTREETMAP.RTM. (OSM) data service or similarly suitable mapping database to "lookup" road-level data associated with each route. This baseline "road-level" information may include the interconnecting segments that form a given route, a name for each road segment, a speed limit for each road segment, lane alignment information, traffic light locations, stop sign positions, highway entrance/exit information, etc.” and [0040] “the CPU 36 selects or suggests one of the candidate routes as a ‘favored’ route” and [0041] “the CPU 36 or telematics unit 14 processors 40 may automate selection of a ‘favored’ route.”), 

determine whether the route condition data indicates travelling along the baseline best route will result in a delay exceeding a threshold amount of time ([0042] “If an unforeseen traffic event has occurred on a given candidate route, the system may recalculate the estimate total [] travel time for that route.  If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15% []), the system may present alternative routes”), 

set a new projected route based on the route condition data is the suggested route when the route condition data indicates travelling along the baseline best route will result in the delay exceeding the threshold amount of time, ([0042] “If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15%; total fuel consumption increases by more than 2 gal./100 mi or 10%), the system may present alternative routes to a driver with a prompt to select another route” and [0041] “the CPU 36 or telematics unit 14 processors 40 may automate selection of a ‘favored’ route.”, see [0007] “the resident navigation system may determine a recommended travel route based on an estimated shortest time or estimated shortest distance between a route origin and a route destination for a given trip”, [0014] “an estimated travel time and distance may be determined for each candidate route.  In this instance, the control operation is further based on one or more of the estimated travel times/distance for one or more of the candidate routes”  see also [0013] “determine if a disturbance event (e.g., a collision, inclement weather, etc.) has increased an estimated travel time for the selected candidate route” ); 

Although Kao does not explicitly disclose a determination of a new route based on the route condition data such that the new projected route avoids creating a traffic congestion involving the vehicle and the one or more other vehicles.  In a related invention, Khasis teaches traffic routing, sequencing and optimization to prevent poor re-routing of vehicles which may cause additional traffic where the re-routed vehicles converge (Col. 2, lines 11-19).  It would have been obvious to modify Kao with the ability to reroute the vehicles with an eye toward real-time traffic management which would prevent the rerouting of too many vehicles into a new route that would merely create a new problem for the vehicles to have to contend with and potentially cause further delay.  

automatically control the vehicle to drive toward the destination along the suggested route upon setting the suggested route. ([0042] “In an autonomous driving scenario, the vehicle 10 may automate rerouting of the vehicle 10 to coincide with an alternative route.”).  

Kao does not explicitly disclose that the data utilized is historical data.  However, from the disclosure as cited supra, Kao teaches the utilization of information derived from tables stored in resident memory ([0037]) indicating the previous existence of data which may be updated with real-time learning and adaptation ([0044]).  It would have been obvious to modify Kao to explicitly utilize historical data in initially computing a set of candidate routes and determining a best baseline route from historical data in order to provide for an expected average traversal time under realistic conditions.   

the route condition data includes a detection of one or more delay-causing events or objects ([0013] “Once selected, the resident vehicle controller may determine if a disturbance event (e.g., a collision, inclement weather, etc.) has increased an estimated travel time for the selected candidate route by at least a predetermined threshold time (e.g., a preset time value or a preset time percentage). Responsive to the disturbance event increasing the estimated travel time by at least the predetermined threshold time”).
Kao does not explicitly teach that the one or more other vehicles being ahead of the vehicle such that the one or more other vehicles are closer than the vehicle to the destination location.    However, in a related invention, Slusar teaches that new information may be provided by vehicles traveling ahead of the vehicle along a route (Col. 26, lines 48-53).  It would have been obvious to modify Kao with the ability to utilize information from vehicles traveling ahead of a vehicle to provide routing data informed by the most applicable real-time information available.

Although Kao does teach onboard object recognition of objects within a detectable range of a vehicle ([0030]) Kao does not explicitly disclose that the route condition further includes data representing a number of vehicles including the one or more other vehicles.  However, in a related invention, Khasis teaches the utilization of a sensing device measuring the number of vehicles local to the sensor per unit time (Col. 6, lines 58-62).  It would have been obvious to modify Kao such that the vehicles utilized as a sensing device would include an absolute number of vehicle traversing in a proximate area including the sensing vehicle to provide an accurate picture of the roadway conditions to avoid omissions of vehicle numbers from determining vehicle density that could result in unreliable data and worse traffic conditions. 

Kao does not explicitly disclose schedule a projected departure time from the start location based on the new projected route and at least one of a target departure time from or a target arrival time at the destination location.  However, in a related invention, Onimaru teaches that when an action plan is updated, the system further updates the departure time or arrival time based upon the traffic control information or the like.  ([0105] See also, [0103-0104]).  It would have been obvious to modify Kao with the ability to modify the target departure time from or a target arrival time at the destination in order to best accommodate the needs of a user in ensuring desirable traversal to a particular destination in a manner which will appropriately coordinate with such user’s schedule without causing undue or undesirable burden thereupon.


As per claim 2, Kao teaches the system of claim 1.  Kao does not explicitly disclose that the ECU is further configured to determine the suggested route to be the baseline best route when the route condition data indicates travelling along the baseline best route will result in a delay under the threshold amount of time.  However, Kao teaches Responsive to a determination that a disturbance event has not occurred or a disturbance event has not increased the estimated travel time/total vehicle energy consumption by their respective threshold amount ([0043])   and furthermore, from the teaching of Kao, it is implicit that that the lack of a delay to meet or exceed a threshold would result in the retention of the baseline best route as the suggested route.  It would have been obvious to modify Kao with the explicit inclusion of retaining a best route when it meets a desired criteria related to a delay threshold in order to ensure that a vehicle is piloted along the most optimal route.

As per claim 3, Kao teaches the system of claim 1, wherein the historical traffic data includes traffic data of the plurality of candidate routes from the start location to the destination location over an anticipated travel time from the start location to the destination location, and wherein the baseline best route is determined based on the anticipated traffic condition along the plurality of candidate routes from the start location to the destination location over the anticipated travel time based on the historical traffic data ([0037] also [0034] “account for driver-specific historical behavior”).
 
As per claim 4, Kao teaches the system of claim 1, wherein the ECU is further configured to determine the new projected route by determining respective baseline travel times for the plurality of candidate routes from the start location to the destination location based on the historical traffic data ([0014] “For any of the disclosed systems, methods, and vehicles, an estimated travel time and distance may be determined for each candidate route.”), and adjusting each of the respective baseline travel times for the plurality of candidate routes based on the route condition data ([0042] “In response to a determination that a disturbance event has extended an estimated travel time or increased a total vehicle energy consumption by at least a predetermined threshold amount (block 113=Y), the system may return to input/output block 105 and loop back through method 100. For instance, the method 100 may return to the OSM data service and retrieve road-level data associated with one or more alternative routes ("reroutes"), each of which may be evaluated as a candidate route in accordance with the methodology 100 of FIG. 2.”).  

As per claim 5, Kao teaches the system of claim 1, wherein the route condition data includes a vehicle congestion level relative to historical vehicle congestion levels ([0034] “then aggregating relevant road-level data and roadway traffic/disturbance data for each route” and [0042] “If an unforeseen traffic event has occurred on a given candidate route, the system may recalculate the estimated total vehicle energy usage/total travel time for that route.”).  


As per claim 7, Kao teaches the system of claim 1, wherein the vehicle includes at least one of an image sensor configured to detect image data ([0030] “optical [sensing devices]” and “cameras”), or a spatial sensor configured to detect spatial data of a surrounding environment ([0030] “radar, laser, ultrasonic [sensing devices]”), and wherein each of the one or more other vehicles are configured to determine the route condition data based on the detected image data and/or the detected spatial data ([0030]).  Kao does not explicitly disclose that the sensors are related to the one or more other vehicles.  However, sensing devices such as those taught by Kao would implicitly be necessary for in the creation of “crowd-sourced vehicle dynamics data, road level data-speed, turn angle, and/or gradient data—associated with each candidate route” ([0042]).  It would have been obvious to modify Kao with the inclusion of image and spatial data sensing devices in other vehicles from which crowd-sourced data is extracted in the generation of candidate routes in order to ensure that the most relevant data is being used in assessing real-time conditions.

As per claim 8, Kao teaches a vehicle associated with a user desiring to travel from a start location to a destination location ([0013] “user selection”), the vehicle comprising: 

a transceiver ([0009] “receiving, e.g., via the resident vehicle controller” and [0034] “it is desirable that a resident vehicle controller, such as CPU 36 of FIG. 1, execute V2X data exchanges”, also 14, Fig. 1, and [0029] “communication devices described [] may be configured to exchange data as part of a periodic broadcast in a V2V communication system or other vehicle-to-everything (V2X) communication system, e.g., Vehicle-to-Infrastructure (V2I), Vehicle-to-Pedestrian (V2P), and/or Vehicle-to Device (V2D).”)  configured to receive, from one or more other vehicles, route condition data including one or more indicators of future traffic conditions along a plurality of candidate routes between the start location and the destination location ([0009] “receiving, e.g., via the resident vehicle controller from the map database or a cloud computing resource service that collects crowd-sourced vehicle dynamics data, road-level data--speed, turn angle, and/or gradient data--associated with each candidate route”);

and an electronic control unit (ECU) connected to the transceiver (36, Fig. 1) and configured to: 

determine a baseline best route under baseline conditions of travel based on traffic data ([0011] “conduct, via a memory-stored map database, a geospatial query to identify a plurality of candidate routes for the motor vehicle to traverse from the vehicle origin to the vehicle destination; receive respective road-level data associated with each of the candidate routes, the road-level data including speed data and turn angle and/or gradient data” and [0033] “geospatial query of input/output block 105 identifies multiple routes corresponding to the vehicle's start and end positions. Method 100 may concomitantly access an OPENSTREETMAP.RTM. (OSM) data service or similarly suitable mapping database to "lookup" road-level data associated with each route. This baseline "road-level" information may include the interconnecting segments that form a given route, a name for each road segment, a speed limit for each road segment, lane alignment information, traffic light locations, stop sign positions, highway entrance/exit information, etc.” and [0040] “the CPU 36 selects or suggests one of the candidate routes as a ‘favored’ route” and [0041] “the CPU 36 or telematics unit 14 processors 40 may automate selection of a ‘favored’ route.”),  

determine whether the route condition data indicates that travelling along the baseline best route will result in a delay exceeding a threshold amount of time([0042] “If an unforeseen traffic event has occurred on a given candidate route, the system may recalculate the estimate total [] travel time for that route.  If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15% []), the system may present alternative routes”), 
determine whether there is a decrease in a number of lanes or stop sign along the baseline best route causing the delay by verifying the route condition data against the map, ([0033] Kao further teaches that the roadlevel information may include data for segments including lane alignment information, traffic light locations, stop sign positions, highway entrance/exit information, etc.)

set a new projected route based on the route condition data is the suggested route when the route condition data indicates travelling along the baseline best route will result in the delay exceeding the threshold amount of time, ([0042] “If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15%; total fuel consumption increases by more than 2 gal./100 mi or 10%), the system may present alternative routes to a driver with a prompt to select another route” and [0041] “the CPU 36 or telematics unit 14 processors 40 may automate selection of a ‘favored’ route.”, see [0007] “the resident navigation system may determine a recommended travel route based on an estimated shortest time or estimated shortest distance between a route origin and a route destination for a given trip”, [0014] “an estimated travel time and distance may be determined for each candidate route.  In this instance, the control operation is further based on one or more of the estimated travel times/distance for one or more of the candidate routes” see also [0013] “determine if a disturbance vent (e.g., a collision, inclement weather, etc.) has increased an estimated travel time for the selected candidate route”).

Although Kao does not explicitly disclose a determination of a new route based on the route condition data such that the new projected route avoids creating a traffic congestion involving the vehicle and the one or more other vehicles.  In a related invention, Khasis teaches traffic routing, sequencing and optimization to prevent poor re-routing of vehicles which may cause additional traffic where the re-routed vehicles converge (Col. 2, lines 11-19).  It would have been obvious to modify Kao with the ability to reroute the vehicles with an eye toward real-time traffic management which would prevent the rerouting of too many vehicles into a new route that would merely create a new problem for the vehicles to have to contend with and potentially cause further delay.  

Kao does not explicitly disclose that the ECU is further configured to determine that the baseline best route is the suggested route when the route condition data indicates that travelling along the baseline best route will result in a delay under the threshold amount of time.  However, Kao teaches Responsive to a determination that a disturbance event has not occurred or a disturbance event has not increased the estimated travel time/total vehicle energy consumption by their respective threshold amount ([0043])   and furthermore, from the teaching of Kao, it is implicit that that the lack of a delay to meet or exceed a threshold would result in the retention of the baseline best route as the suggested route.  It would have been obvious to modify Kao with the explicit inclusion of retaining a best route when it meets a desired criteria related to a delay threshold in order to ensure that a vehicle is piloted along the most optimal route.

Kao does not explicitly disclose that the data utilized is historical data.  However, from the disclosure as cited supra, Kao teaches the utilization of information derived from tables stored in resident memory ([0037]) indicating the previous existence of data which may be updated with real-time learning and adaptation ([0044]).  It would have been obvious to modify Kao to explicitly utilize historical data in initially computing a set of candidate routes and determining a best baseline route from historical data in order to provide for an expected average traversal time under realistic conditions.   

Automatically control the vehicle to drive toward the destination location along the suggested route upon setting of the suggested route ([0042] “In an autonomous driving scenario, the vehicle 10 may automate rerouting of the vehicle 10 to coincide with an alternative route.”).  
Kao does not explicitly teach that the one or more other vehicles being ahead of the vehicle such that the one or more other vehicles are closer than the vehicle to the destination location.    However, in a related invention, Slusar teaches that new information may be provided by vehicles traveling ahead of the vehicle along a route (Col. 26, lines 48-53).  It would have been obvious to modify Kao with the ability to utilize information from vehicles traveling ahead of a vehicle to provide routing data informed by the most applicable real-time information available.

Although Kao does teach onboard object recognition of objects within a detectable range of a vehicle ([0030]) Kao does not explicitly disclose that the route condition further includes data representing a number of vehicles including the one or more other vehicles.  However, in a related invention, Khasis teaches the utilization of a sensing device measuring the number of vehicles local to the sensor per unit time (Col. 6, lines 58-62).  It would have been obvious to modify Kao such that the vehicles utilized as a sensing device would include an absolute number of vehicle traversing in a proximate area including the sensing vehicle to provide an accurate picture of the roadway conditions to avoid omissions of vehicle numbers from determining vehicle density that could result in unreliable data and worse traffic conditions. 

Kao does not explicitly disclose schedule a projected departure time from the start location based on the new projected route and at least one of a target departure time from or a target arrival time at the destination location.  However, in a related invention, Onimaru teaches that when an action plan is updated, the system further updates the departure time or arrival time based upon the traffic control information or the like.  ([0105] See also, [0103-0104]).  It would have been obvious to modify Kao with the ability to modify the target departure time from or a target arrival time at the destination in order to best accommodate the needs of a user in ensuring desirable traversal to a particular destination in a manner which will appropriately coordinate with such user’s schedule without causing undue or undesirable burden thereupon.


As per claim 9, Kao teaches the vehicle of claim 8, wherein the historical traffic data includes traffic data of the plurality of candidate routes from the start location to the destination location over an anticipated travel time from the start location to the destination location, and wherein the baseline best route is determined based on an anticipated traffic condition along the plurality of candidate routes from the start location to the destination location over the anticipated travel time based on the historical traffic data ([0037] also [0034] “account for driver-specific historical behavior”). 
 

As per claim 10, Kao teaches the vehicle of claim 8, wherein the ECU is further configured to determine the new projected route by determining respective baseline travel times for the plurality of candidate routes from the start location to the destination location based on the historical traffic data ([0014] “For any of the disclosed systems, methods, and vehicles, an estimated travel time and distance may be determined for each candidate route.”), and adjusting each of the respective baseline travel times for the plurality of candidate routes based on the route condition data ([0042] “In response to a determination that a disturbance event has extended an estimated travel time or increased a total vehicle energy consumption by at least a predetermined threshold amount (block 113=Y), the system may return to input/output block 105 and loop back through method 100. For instance, the method 100 may return to the OSM data service and retrieve road-level data associated with one or more alternative routes ("reroutes"), each of which may be evaluated as a candidate route in accordance with the methodology 100 of FIG. 2.”).  


As per claim 11, Kao teaches the vehicle of claim 8, wherein the route condition data includes a vehicle congestion level relative to historical vehicle congestion levels ([0034] “then aggregating relevant road-level data and roadway traffic/disturbance data for each route” and [0042] “If an unforeseen traffic event has occurred on a given candidate route, the system may recalculate the estimated total vehicle energy usage/total travel time for that route.”).  

As per claim 12, Kao teaches the vehicle of claim 8, wherein the route condition data includes a detection of one or more delay-causing events or objects ([0013] “Once selected, the resident vehicle controller may determine if a disturbance event (e.g., a collision, inclement weather, etc.) has increased an estimated travel time for the selected candidate route by at least a predetermined threshold time (e.g., a preset time value or a preset time percentage). Responsive to the disturbance event increasing the estimated travel time by at least the predetermined threshold time”.  

As per claim 13, Kao teaches the vehicle of claim 8, further comprising at least one of an image sensor configured to detect image data ([0030] “optical [sensing devices]” and “cameras”), or a spatial sensor configured to detect spatial data of a surrounding environment ([0030] “radar, laser, ultrasonic [sensing devices]”), wherein the ECU is further configured to determine updated route condition data based on the detected image data and/or the detected spatial data and the route condition data received from the one or more other vehicles ([0030] and [0034]), and wherein the transceiver is further configured to communicate the updated route condition data to one or more additional vehicles ([0029] “The various communications devices described above may be configured to exchange data as part of a periodic broadcast in a V2V communication system or other vehicle-to-everything (V2X) communication system, e.g., Vehicle-to-Infrastructure (V2I), Vehicle-to-Pedestrian (V2P), and/or Vehicle-to-Device (V2D).”).  


As per claim 15, Kao teaches a method for determining a suggested route for a vehicle from a start location to a destination location, the method comprising:

determining, by an electronic control unit (ECU) of the vehicle, a baseline best route under baseline conditions of travel based on traffic data; 
detecting, by one or more sensors of one or more other vehicles ([0006] “Automated route generation systems utilize vehicle state and dynamics sensors” also [0030] “CPU 36 receives sensor data from one or more sensing devices that use, for example, photo detection, radar, laser, ultrasonic, optical, infrared, or other suitable technology” “using data from the sensing devices 62, 64, 66, 68, the CPU 36 identifies objects within a detectable range of the vehicle” see also [0029] “v2v communications system or other vehicle-to-everything (V2X) communication system”), route condition data along a plurality of candidate routes between the start location and the destination location, the route condition data being a number of vehicles or delay-causing events or delay-causing objects on the plurality of candidate routes ([0009] “receiving, e.g., via the resident vehicle controller from the map database or a cloud computing resource service that collects crowd-sourced vehicle dynamics data, road-level data--speed, turn angle, and/or gradient data--associated with each candidate route” also [0033] “This baseline ‘road-level’ information may include … traffic light locations, stop sign positions” also [0034] “then aggregating relevant road-level data and roadway traffic/disturbance data for each route” also [0042] “a disturbance event has significantly increased the estimated travel time or total vehicle energy consumption”, “travel time variations (e.g., collision, construction, etc.) on the current route”);
receiving, by a transceiver of the vehicle ([0009] “receiving, e.g., via the resident vehicle controller” and [0034] “it is desirable that a resident vehicle controller, such as CPU 36 of FIG. 1, execute V2X data exchanges”, also 14, Fig. 1, and [0029] “communication devices described [] may be configured to exchange data as part of a periodic broadcast in a V2V communication system or other vehicle-to-everything (V2X) communication system, e.g., Vehicle-to-Infrastructure (V2I), Vehicle-to-Pedestrian (V2P), and/or Vehicle-to Device (V2D).”), from the one or more other vehicles, the route condition data including one or more indicators of future traffic conditions along the plurality of candidate routes between the start location and the destination location ([0009] “receiving, e.g., via the resident vehicle controller from the map database or a cloud computing resource service that collects crowd-sourced vehicle dynamics data, road-level data--speed, turn angle, and/or gradient data--associated with each candidate route”);

determining, by the ECU, whether the route condition data indicates travelling along the baseline best route will result in a delay exceeding a threshold amount of time ([0042] “If an unforeseen traffic event has occurred on a given candidate route, the system may recalculate the estimate total [] travel time for that route.  If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15% []), the system may present alternative routes”); 
Although Kao does not explicitly disclose a determination of a new route based on the route condition data such that the new projected route avoids creating a traffic congestion involving the vehicle and the one or more other vehicles.  In a related invention, Khasis teaches traffic routing, sequencing and optimization to prevent poor re-routing of vehicles which may cause additional traffic where the re-routed vehicles converge (Col. 2, lines 11-19).  It would have been obvious to modify Kao with the ability to reroute the vehicles with an eye toward real-time traffic management which would prevent the rerouting of too many vehicles into a new route that would merely create a new problem for the vehicles to have to contend with and potentially cause further delay.  

setting a new projected route based on the route condition data is the suggested route when the route condition data indicates travelling along the baseline best route will result in the delay exceeding the threshold amount of time,

determining, by the ECU, a new projected route based on the route condition data is the suggested route when the route condition data indicates that travelling along the baseline best route will result in the delay exceeding the threshold amount of time without the decrease in the number of lanes or the stop sign ([0042] “If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15%; total fuel consumption increases by more than 2 gal./100 mi or 10%), the system may present alternative routes to a driver with a prompt to select another route” and [0041] “the CPU 36 or telematics unit 14 processors 40 may automate selection of a ‘favored’ route.”, see [0007] “the resident navigation system may determine a recommended travel route based on an estimated shortest time or estimated shortest distance between a route origin and a route destination for a given trip”, [0014] “an estimated travel time and distance may be determined for each candidate route.  In this instance, the control operation is further based on one or more of the estimated travel times/distance for one or more of the candidate routes” see also [0013] “determine if a disturbance vent (e.g., a collision, inclement weather, etc.) has increased an estimated travel time for the selected candidate route”); and 

automatically controlling, by the ECU, the vehicle to drive toward the destination along the suggested route upon setting the suggested route. ([0042] “In an autonomous driving scenario, the vehicle 10 may automate rerouting of the vehicle 10 to coincide with an alternative route.”).  

Kao does not explicitly disclose that the data utilized is historical data.  However, from the disclosure as cited supra, Kao teaches the utilization of information derived from tables stored in resident memory ([0037]) indicating the previous existence of data which may be updated with real-time learning and adaptation ([0044]).  It would have been obvious to modify Kao to explicitly utilize historical data in initially computing a set of candidate routes and determining a best baseline route from historical data in order to provide for an expected average traversal time under realistic conditions.   
  
Kao does not explicitly teach that the one or more other vehicles being ahead of the vehicle such that the one or more other vehicles are closer than the vehicle to the destination location.    However, in a related invention, Slusar teaches that new information may be provided by vehicles traveling ahead of the vehicle along a route (Col. 26, lines 48-53).  It would have been obvious to modify Kao with the ability to utilize information from vehicles traveling ahead of a vehicle to provide routing data informed by the most applicable real-time information available.

Although Kao does teach onboard object recognition of objects within a detectable range of a vehicle ([0030]) Kao does not explicitly disclose that the route condition further includes data representing a number of vehicles including the one or more other vehicles.  However, in a related invention, Khasis teaches the utilization of a sensing device measuring the number of vehicles local to the sensor per unit time (Col. 6, lines 58-62).  It would have been obvious to modify Kao such that the vehicles utilized as a sensing device would include an absolute number of vehicle traversing in a proximate area including the sensing vehicle to provide an accurate picture of the roadway conditions to avoid omissions of vehicle numbers from determining vehicle density that could result in unreliable data and worse traffic conditions. 

Kao does not explicitly disclose schedule a projected departure time from the start location based on the new projected route and at least one of a target departure time from or a target arrival time at the destination location.  However, in a related invention, Onimaru teaches that when an action plan is updated, the system further updates the departure time or arrival time based upon the traffic control information or the like.  ([0105] See also, [0103-0104]).  It would have been obvious to modify Kao with the ability to modify the target departure time from or a target arrival time at the destination in order to best accommodate the needs of a user in ensuring desirable traversal to a particular destination in a manner which will appropriately coordinate with such user’s schedule without causing undue or undesirable burden thereupon.


As per claim 16, Kao teaches the method of claim 15. Kao does not explicitly disclose that the ECU is further configured to determine the suggested route to be the baseline best route when the route condition data indicates travelling along the baseline best route will result in a delay under the threshold amount of time.  However, Kao teaches Responsive to a determination that a disturbance event has not occurred or a disturbance event has not increased the estimated travel time/total vehicle energy consumption by their respective threshold amount ([0043])   and furthermore, from the teaching of Kao, it is implicit that that the lack of a delay to meet or exceed a threshold would result in the retention of the baseline best route as the suggested route.  It would have been obvious to modify Kao with the explicit inclusion of retaining a best route when it meets a desired criteria related to a delay threshold in order to ensure that a vehicle is piloted along the most optimal route.

As per claim 17, Kao teaches the method of claim 15, wherein the historical traffic data includes traffic data of the plurality of candidate routes from the start location to the destination location over an anticipated travel time from the start location to the destination location, and wherein the determination of the baseline best route is based on an anticipated traffic along the plurality of candidate routes from the start location to the destination location over the anticipated travel time based on the historical traffic data ([0037] also [0034] “account for driver-specific historical behavior”).

As per claim 18, Kao teaches the method of claim 15, wherein the determining, by the ECU, of the new projected route includes determining respective baseline travel times for the plurality of candidate routes from the start location to the destination location based on the historical traffic data ([0014] “For any of the disclosed systems, methods, and vehicles, an estimated travel time and distance may be determined for each candidate route.”), and adjusting each of the respective baseline travel times for the plurality of candidate routes based on the route condition data ([0042] “In response to a determination that a disturbance event has extended an estimated travel time or increased a total vehicle energy consumption by at least a predetermined threshold amount (block 113=Y), the system may return to input/output block 105 and loop back through method 100. For instance, the method 100 may return to the OSM data service and retrieve road-level data associated with one or more alternative routes ("reroutes"), each of which may be evaluated as a candidate route in accordance with the methodology 100 of FIG. 2.”).   

As per claim 19, Kao teaches the method of claim 15, wherein the route condition data includes a vehicle congestion level relative to historical vehicle congestion levels ([0034] “then aggregating relevant road-level data and roadway traffic/disturbance data for each route” and [0042] “If an unforeseen traffic event has occurred on a given candidate route, the system may recalculate the estimated total vehicle energy usage/total travel time for that route.”). Responsive to the disturbance event increasing the estimated travel time by at least the predetermined threshold time”).  

As per claim 20, Kao teaches the method of claim 15, further comprising: 
detecting, by an image sensor of the vehicle ([0030] “optical [sensing devices]” and “cameras”), image data and/or detecting by a spatial sensor of the vehicle, spatial data of a surrounding environment([0030] “radar, laser, ultrasonic [sensing devices]”); 

determining, by the ECU, updated route condition data based on the detected image data and/or the detected spatial data and the route condition data received from the one or more other vehicles ([0030] and [0034]); and 

communicating, by the transceiver, the updated route condition data to one or more additional vehicles ([0029] “The various communications devices described above may be configured to exchange data as part of a periodic broadcast in a V2V communication system or other vehicle-to-everything (V2X) communication system, e.g., Vehicle-to-Infrastructure (V2I), Vehicle-to-Pedestrian (V2P), and/or Vehicle-to-Device (V2D).”).  

Response to Arguments
Applicant's arguments filed June 29, 2022 (“Remarks”) have been fully considered but they are moot. Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter as specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663